ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Tele-Consultants, Inc.                         )      ASBCA No. 61378
                                               )
Under Contract No. NOO 178-05-D-4611           )

APPEARANCE FOR THE APPELLANT:                         James S. DelSordo, Esq.
                                                       Argus Legal, PLLC
                                                       Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klass, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: August 7, 2019




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61378, Appeal of Tele-Consultants,
Inc., rendered in conformance with the Board's Charter.

Dated:


                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals